UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6085


DEMAR WORRELL,

                      Plaintiff – Appellant,

          v.

WAYNE COUNTY DISTRICT ATTORNEY'S OFFICE; MOUNT OLIVE POLICE
DEPARTMENT; BRANSON VICKORY, III; MIKE RICKS; LT. TOMMY
BROWN,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03121-FL)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Demar Worrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demar     Worrell      appeals   the     district     court’s      order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by   the   district     court.       Worrell    v.      Wayne   County    District

Attorney’s      Office,     No.    5:12-ct-03121-FL       (E.D.N.C.,      Dec.    6,

2012).     We deny as moot Worrell’s motion to expedite decision.

We   dispense    with     oral    argument   because     the    facts    and   legal

contentions     are   adequately      presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2